             Case 3:16-cr-00440-WHA Document 322 Filed 03/29/21 Page 1 of 5




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 MICHELLE J. KANE (CABN 210579)
   KATHERINE L. WAWRZYNIAK (CABN 252751)
 5 Assistant United States Attorney

 6          1301 Clay Street, Suite 340S
            Oakland, California 94612
 7          Telephone: (510) 637-3680
            FAX: (510) 637-3724
 8          michelle.kane3@usdoj.gov
            katherine.wawrzyniak@usdoj.gov
 9
     Attorneys for United States of America
10
                                     UNITED STATES DISTRICT COURT
11
                                  NORTHERN DISTRICT OF CALIFORNIA
12
                                         SAN FRANCISCO DIVISION
13

14 UNITED STATES OF AMERICA,         ) No. CR 16-00440 WHA
                                     )
15        Plaintiff,                 ) CERTIFIED TRANSLATION OF LETTER
                                     )
16     v.                            )
                                     )
17   YEVGENIY ALEXANDROVICH NIKULIN, )
                                     )
18        Defendant.                 )
                                     )
19                                   )
                                     )
20
            Attached at Exhibit A is a certified translation of the letter sent from defendant Yevgeniy Nikulin
21
     to the Court and filed at docket number 321.
22
     DATED: March 29, 2021                               Respectfully submitted,
23
                                                         STEPHANIE M. HINDS
24                                                       Acting United States Attorney
25
                                                         /s/
26                                                       MICHELLE J. KANE
                                                         KATHERINE L. WAWRZYNIAK
27                                                       Assistant United States Attorneys
28

     CERTIFIED TRANSLATION OF LETTER
     CR 16-00440 WHA
Case 3:16-cr-00440-WHA Document 322 Filed 03/29/21 Page 2 of 5




           EXHIBIT A
         Case 3:16-cr-00440-WHA Document 322 Filed 03/29/21 Page 3 of 5

         Case 3:16-cr-00440-WHA Document 321 Filed 03/15/21 Page 1 of 2

                                                               FILED
   16 - CR 00440-WHA
                                                             MAR 15 2021
                                                           SUSAN Y. SOONG
                                                       CLERK U.S. DISTRICT COURT
                                                         NORTHERN DISTRICT OF
Good day William Alsup!                                       CALIFORNIA

       I am upset that you refused my request to be released, saying that you CANNOT, even
though you have the right to release me, you ought to follow the law and procedure, to say
nothing of mercy and help, but unfortunately since 2016 I have been sentenced to sit [here]
longer and wait for something, [you] signed [me] up for an endless cycle of repetitions of the
same thing, to sit in maximum security and put up with everything going on around me, all the
insults and abuse and ridicule, pardon me, but I’m accused of computer crimes, why abuse me
and parody me, since 2016 I have denied my guilt and I say if you believe I broke into LinkedIn,
DropBox, etc., be so good as to prove [it] and present the evidence. The reply is – it’s fine
Yevgeniy, sit in maximum security, and we will abuse you every day until you confess, and we
will use anything you say against you, we will TROLL your every word and turn it [against you],
and we will keep you in prison forever like this and abuse [you] and endlessly extend your arrest.

       Well, you are sick with anger and envy, and it is personal enmity against me (I’m
thinking of myself), I hope you will be punished for it someday.

       1) Again, I want to ask [you] to release me.

       2) Petition for them to give me a Nintendo 3ds videogame or something similar. You
should have the phone numbers for my lawyers and the address where I am located.

       3) Do you have normal security and [a normal] prison? Do you have any idea where I am,
you ought to know.

                                                      Nikulin Yevgeniy
                                                      08 March 2021
Case 3:16-cr-00440-WHA Document 322 Filed 03/29/21 Page 4 of 5

Case 3:16-cr-00440-WHA Document 321 Filed 03/15/21 Page 2 of 2




                      [Envelope in English]
Case 3:16-cr-00440-WHA Document 322 Filed 03/29/21 Page 5 of 5
